DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Remarks
This is a supplemental Notice of Allowance, correcting the Notice of Allowability, mailed on 26 January 2021. 

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.14/550,229 (U.S. Patent 10,262,065), filed on 21 November 2014.

Applicant’s amendments and arguments filed on 07 December 2021 have been fully considered and they are deemed to be persuasive.

Terminal Disclaimer
The terminal disclaimer filed on 07 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,262,065 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-7, and 15-19 and renumbered as claims 1-12 are allowed over the cited art of record.

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 15, and 19, Applicants particular method and associated systems of using a mapping function to determine whether the task encountered is reserved for dynamic assignment to a hardware node in the network other than the working hardware node that is crawling the particular application, wherein the encountered reserved task is from a set of multiple reserved tasks, and where the set of multiple reserved tasks is less than all tasks required by the particular application, was not disclosed by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.

The dependent claims, being further limiting to the independent claims, definite and enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        February 8, 2022